                                Case 2:19-cv-02142-RFB-DJA Document 36 Filed 09/24/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com
                      12        Attorneys for Plaintiff
                      13                                      UNITED STATES DISTRICT COURT
                      14                                            DISTRICT OF NEVADA
                      15
                                DALE C. BURNS; and RANDALL B.                     Case No. 2:19-cv-02142-RFB-DJA
                      16        BURNS,
                                                                                  STIPULATION OF DISMISSAL OF EARLY
                      17                             Plaintiffs,                  WARNING SERVICES, LLC, WITH
                                                                                  PREJUDICE
                      18                  v.
                                                                                  Complaint filed: December 13, 2019
                      19        EARLY WARNING SERVICES, LLC,

                      20                             Defendants

                      21
                                          PLEASE TAKE NOTICE that Plaintiffs Dale C. Burns and Randall B. Burns (“Plaintiffs”)
                      22
                                and Defendant Early Warning Services, LLC (“Early Warning”) hereby stipulate and agree that
                      23

                      24        the above-entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41

                      25        (a)(2).

                      26                  There are no longer any issues in this matter between Plaintiffs and Early Warning to be
                      27        determined by the Court, and Early Warning is the only remaining defendant. Plaintiffs hereby
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-02142-RFB-DJA Document 36 Filed 09/24/20 Page 2 of 2



                                stipulate that all of their claims and causes of action against Early Warning which were or could
                         1

                         2      have been the subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or

                         3      fees to any party. Each party will bear its own fees and costs.

                         4             DATED: September 24, 2020.
                         5
                                 KNEPPER & CLARK LLC                                   DURHAM JONES & PINEGAR
                         6
                                 /s/ Miles N. Clark                                    /s/ Shane Clayton
                         7                                                             Shane Clayton, Esq., SBN 8783
                                 Matthew I. Knepper, Esq., SBN 12796
                         8       Miles N. Clark, Esq., SBN 13848                       111 S. Main St., Suite 2400
                                 5510 So. Fort Apache Rd, Suite 30                     P.O. Box 4050
                         9       Las Vegas, NV 89148                                   Salt Lake City, Utah 84110-4050
                                 Email: matthew.knepper@knepperclark.com               Email: SClayton@djplaw.com
                      10         Email: miles.clark@knepperclark.com
                                                                                       SMITH & SHAPIRO, PLLC
                      11                                                               Michael D. Rawlins, Esq.
                                 KRIEGER LAW GROUP, LLC
                      12         David H. Krieger, Esq., SBN 9086                      Smith & Shapiro, PLLC
                                 2850 W. Horizon Ridge Parkway, Suite 200              3333 E. Serene, Ste. 130
                      13         Henderson, NV 89052                                   Henderson, NV 89074
                                 Email: dkrieger@kriegerlawgroup.com                   Email: mrawlins@smithshapiro.com
                      14
                                 Counsel for Plaintiff                                 Troutman Pepper Hamilton Sanders LLP
                      15
                                                                                       Meagan A. Mihalko (pro hac vice)
                      16                                                               1001 Haxall Pt.
                                                                                       Richmond, VA 23219
                      17                                                               Email: meagan.mihalko@troutman.com

                      18                                                               Counsel for Defendant
                                                                                       Early Warning Services, LLC
                      19

                      20              ORDER GRANTING STIPULATION OF DISMISSAL OF ARLY WARNING
                      21                                    SERVICES, LLC, WITH PREJUDICE
                      22        IT IS SO ORDERED.                     _________________________________________
                                                                      UNITED STATES DISTRICT COURT JUDGE
                      23                                            ________________________________
                                                                    RICHARD F. BOULWARE, II
                      24                                             DATED this ____ dayDISTRICT
                                                                                         of _______________
                                                                    UNITED  STATES                 JUDGE 2020
                      25
                                                                    DATED this 24th day of September, 2020.
                      26

                      27

                      28
                                                                              2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
